DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 07, 2021 has been entered.
Amended claims 1, 7, 9, 10, 14-16, and 19 are entered.  Claims 1-20 are pending.
Claim Objections

Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
The independent claims recite:
determining from the data cyclical changes in the facial features and associate the cyclical changes with calendar days from month to month to determine dates of the fertility window, the cyclical changes including changes undetectable to a human eye; and 
based on the determination, predict a fertility window and form a prediction signal including the dates of the fertility window, the fertility window being a period of time of increased fecundability for the subject relative to a different period of time,
wherein the prediction signal includes a confidence level indicating reliability of the prediction signal,
display the prediction signal including the confidence level. 
The above claim limitations constitute an abstract idea that is part of the Certain methods of organizing human activity and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
The claimed steps of determining, and predicting are for “managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).”  MPEP 2106.04(a)(2) II.  See also MPEP 2106.04(a)(2) II. C.
The claimed steps of determining, and predicting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the 
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, and predicting merely invoke a computer as a tool.
The data-gathering step(s) (receiving, recording) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining, and predicting. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to predict a fertility window. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for determining, and predicting. The claims do not apply the obtained prediction to a particular machine.  Indeed, the prediction is not even output in an insignificant post-solution step.
processor, display, medium and memory.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s specification (para [0022] and Fig. 1) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (e.g. determining, and predicting) that are well-understood, routine, and conventional activities previously known to the pertinent industry.  Applicant’s specification further describes commercially available algorithms and software for amplifying skin color changes and facial recognition (para [0037]). 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled “Female Facial Attractiveness Increases during the Fertile Phase of the Menstrual Cycle” by Roberts (cited by Applicant) in view of US 7,099,880 B2 to Arning (previously cited), the article entitled “Changes in Women’s Facial Skin Color over the Ovulatory Cycle are Not Detectable by the Human Visual System” by Burriss et al (cited by Applicant), the article entitled “Philips developing camera that can monitor your vital signs just by watching you” by Krol and US 8,374,989 B2 to Lee (previously cited).
As to claims 1, 10 and 15, Roberts teaches an image capture device configured to record plural images comprising facial features of a subject (camera used to take photos p. S270, col 2, 2. Methods); 
receive data corresponding to the recorded plural images (male and female “raters” receive image data by viewing images p. S270, col 2, 2. Methods); 
determine from the data cyclical changes in the facial features (“… judge photographs of women’s faces that were taken in the fertile window … as more attractive than photographs taken during the luteal phase. This indicates the existence of visible cues to ovulation in the human face ….” Abstract); and 
based on the determination, predict a fertility window, the fertility window being a period of time of increased fecundability for the subject relative to a different period of time (“Raters selected follicular-phase images as more attractive than luteal-phase images more often than expected by chance (figure 2).” P. 270-271 3. Results; “This indicates the existence of visible cues to ovulation in the human face ….” Abstract).
Roberts does not teach a display, memory/medium comprising instructions; and a processor configured to execute the instructions, forming a prediction signal, outputting the prediction signal to the display, wherein the prediction signal includes a confidence level indicating reliability of the prediction signal, and wherein the display is configured to display the prediction signal including the confidence level.  Arning teaches a display (last sentence of Abstract), memory/medium comprising instructions (col 4, ln 7-15); and a processor configured to execute the instructions (col 1, ln 14-16; col 2, ln 35-41), forming a prediction signal (the term “prediction signal” is not used in the specification; “signal” is 
“Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).” MPEP 2114 IV. See also Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill ….  Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a prediction signal including a confidence level, and display the prediction signal and confidence level, as taught by Arning, so the user can judge the likelihood of fertility from the results of the processor’s data analysis.
Roberts and Arning do not teach the cyclical changes include changes undetectable to a human eye.  Burriss teaches that changes in facial skin color over the ovulatory cycle are not detectable by the human visual system.  Krol teaches software “is able to detect changes in your skin color -- imperceptible to the human eye ….” P. 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the software described in Krol, in light of the teaching of Buriss, to detect changes that are undetectable to a human eye.


As to claims 5, 12 and 17, Lee teaches wherein the processor is configured to execute the instructions to receive supplemental data corresponding to additional fertility prediction methods (col 7, ln 35-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement the data of Roberts, and Arning to compensate the prediction “[a]s the … fertility period prediction method is based on hormone levels and temperature, the … fertility period can be effectively calculated even when the user's menstruation cycle is not regular.”  Col 7, ln 57-61.  

As to claims 6, 13 and 18, Lee further teaches wherein the processor is further configured to execute the instructions to receive the supplemental data comprising one or any combination of basal body temperature of the subject, luteinizing hormone levels in urine of the subject, data corresponding to electrolyte in saliva, and cervical mucus data of the subject (col 7, ln 35-44). 

As to claims 7, 14 and 19, Lee further teaches wherein the processor is further configured to execute the instructions to determine when there is a correlation between the supplemental data and the determined cyclical changes (col 7, ln 35-44; correlation is within same menstruation cycle which appears to be consistent with Applicant’s specification at para [10]), and based on the determination of when there 

As to claim 8, Lee further teaches wherein the processor is configured to execute the instructions to predict the fertility window based on the determination and the correlation (col 7, ln 35-61).  

As to claim 20, Arning further teaches wherein the confidence level is at least one of an alphanumeric indication and a change in appearance of the prediction signal displayed on the display (col 5, ln 60-67).

Claims 2, 4, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Arning, Buriss, Krol and Lee as applied to claims 1, 10 and 15 above, and further in view of US 8,764,656 B2 to Shin (previously cited).
As to claim 2, although Roberts suggests skin color and tone (p. S271, col 2), Roberts and Arning do not explicitly teach wherein the processor is configured to execute the instructions to determine from the data changes in skin tone.  Shin teaches wherein the processor is configured to execute the instructions to determine from the data changes in skin tone (col 8, ln 65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the changes in skin tone to determine changes in the images.

As to claims 4, 11 and 16, although Roberts suggests skin color and tone (p. S271, col 2), Shin further teach wherein the processor is configured to execute the instructions to determine from the data changes in skin tone and changes in symmetry of the facial features (Shin col 8, ln 65-67).  It would have .

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Arning, Buriss, Krol and Lee as applied to claim 1 above, and further in view of US 10,614,288 to Kusens (previously cited).
As to claim 3, Roberts and Arning do not teach wherein the processor is configured to execute the instructions to determine from the data changes in symmetry of the facial features.  Kusens teaches wherein the processor is configured to execute the instructions to determine from the data changes in symmetry of the facial features (col 3, ln 8-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an asymmetric change in the images.

As to claim 9, Roberts and Arning do not teach the processor is configured to execute the instructions to determine from the data the changes in the facial features according to analysis of a predetermined set of facial features.  Kusens further teaches the processor is configured to execute the instructions to determine from the data the changes in the facial features according to analysis of a predetermined set of facial features (“the position of certain reference points” are predetermined set of facial features. Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine an asymmetric change in the images.
Response to Arguments
Applicant’s arguments, filed October 07, 2021, with respect to the rejections under 35 USC 112(a), have been fully considered and are persuasive.  The rejection under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, filed October 07, 2021, with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive.  


Regarding “undetectable to a human eye,” it is noted that Applicant’s specification further describes commercially available algorithms and software for amplifying skin color changes and facial recognition (para [0037]).  Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3. 
At p. 17-19 of the Reply, Applicant conflates the abstract idea with those elements in addition to the abstract idea (i.e., the additional elements). The Berkheimer Memorandum makes clear that only the additional elements must be well-understood, routine, conventional, etc.  “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.” MPEP 2106.05.  
As explained above, and in the previous Office Action, those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Applicant’s specification which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
At p. 19, Applicant states that there is a practical application because the abstract idea is novel.  Examiner respectfully disagrees.  “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” MPEP  2106.04. “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.” MPEP 2106.05.
A unique abstract idea is still an abstract idea.
At p. 20-21, Applicant argues that there is significantly more because the abstract idea is narrow.  Applicant conflates the abstract idea with the additional elements that do not provide significantly more than the abstract idea.  The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining, and predicting merely invoke a computer as a tool.  The data-gathering step(s) (receiving, recording) and output step (display) do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  Courts have found that “[s]imply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception” (MPEP 2106.05 I. A.) is not enough to be considered significantly more than the abstract idea.
On p. 21 of the Reply, Applicant states that claims 1, 10, 15 and 20 were rejected under 35 USC 102(a)(1) in the Final Office Action. This is incorrect. 
The amendments to the claims overcome the rejections under 35 USC 103 in the Final Office Action.  However, upon further consideration, a new ground(s) of rejection is made in view of Burris and Krol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/             Primary Examiner, Art Unit 3791